DETAILED ACTION
Status of Claims
	Claims 1-4, 6-10, 13, 15, 17-18, 20 and 63-65 are pending.
	Claims 5, 11-12, 14, 16, 19 and 21-62 are cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Objections and Rejections
	The previous objection to claim 1 is withdrawn in view of Applicant’s amendment.
	All other rejections from the previous Office action are withdrawn in view of Applicant’s amendment.  New grounds of rejection are necessitated by amendment. 

Claim Objections
Claim 2 is objected to because of the following informalities:  the term “configuring” may be more appropriately presented (e.g. including language such as “comprising”).  Appropriate correction is required.
Claims 7-9 and 18 are objected to because of the following informalities:  the term “the textured nickel or nickel alloy coating” should be more appropriately written to include the newly added “porous” (see claim 1).  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 64 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 64, claim 64 depends from claim 1.  Claim 1 states the following steps “electrodepositing a porous textured nickel or nickel alloy coating” and “depositing the polymeric surface coating… on the electrodeposited…”.  Claim 64 states “electrodepositing the … nickel or nickel alloy coating in the presence of the repellent material to co-deposit the repellent material”. Claim 1 indicates that the “electrodepositing” and “depositing” are two separate and distinct steps.  Claim 64 indicates that the “electrodepositing” is a single step.  The method step(s) are therefore unclear since it is unclear how a single electrodepositing step of claim 64 is further limiting two separate steps of claim 1.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3, 6, 7-10, 13, 15, 17-18, 20 and 63-65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verleene (FR 3035474) in view of Brooks et al. (“Hardness of electrodeposited microcrystalline and nanocrystalline γ-phase Zn-Ni alloys”, Scripta mater., 44, 2001, 853-858) or alternatively Claim(s) 1, 3-4 6, 7-10, 13, 15, 17-18, 20 and 63-65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verleene (FR 3035474) in view of Feng et al. (“Electrodeposition of nanocrystalline Zn-Ni coatings with single gamma phase from an alkaline bath”, Surface & Coatings Technology, 270, 2015, 47-56).  
Regarding claim 1, Verleene discloses providing a tubular element with a metallic anti-corrosion and anti-galling coating (title) (= a method of increasing adhesion of a polymeric surface coating comprising a repellent material to a metal substrate of an article), the method comprising:
Rinsing the metallic substrate (100) and/or immersing in an acidic solution [0091] (= washing the metal substrate without any chemical pre-treatment or physical pre-treatment of the metal substrate that alters native material present in the metal substrate or removes any native material from the metal substrate; the Examiner takes the position that removal of surface oxides would not alter native material present in the metal substrate (i.e. only making changes on the surface which is optionally claimed)); 
Electrolytically depositing a metallic anti-galling layer (106) comprising Zn-Ni having a monophase gamma type microstructure and wherein the electrodeposited layer comprises at least 70% by volume of inorganic material [0134]-[0135] (Figures 5-7) (= electrodepositing a textured nickel or nickel alloy coating on the washed metal substrate to provide microstructures on the washed metal substrate, wherein the microstructures comprise nickel or at least one nickel compound and a plurality of individual microstructures; the instant specification [010] indicates that inorganic material includes nickel and zinc and therefore the Zn-Ni layer of Verleene includes at least 70% by volume inorganic material); 
Coating the metallic layer (106) with a lubricant layer (112) including a resin/polymer with molybdenum disulfide for example [0101], [0137] (Figure 1) (= depositing the polymeric surface coating comprising the repellant material on the electrodeposited, textured coating, wherein the polymeric surface coating comprises one or more metals). 
Verleene discloses the electrodeposited coating comprising Zn-Ni as a single gamma phase microstructure.  Verleene does not indicate that the microstructure is porous with a plurality of individual microstructures having space between individual microstructures, however, in the same or similar field of producing electrodeposited Zn-Ni single phase gamma microstructures, Brooks discloses that a Zn-Ni coating is produced with a porous microstructure having individual microstructures which are spaced apart (Figure 1, p. 854).  Brooks discloses that the structure of the deposit is controlled through elemental composition (e.g. % Ni present, Figure 2) or applied current density (Figure 4, p. 855-856). 
Alternatively, Feng discloses the electrodeposition of Zn-Ni whereby the structure of the coating is directly controlled by elemental composition (Figure 7, 3.1) or applied current density (Figure 8, 3.1.2).  Feng discloses the formation of individual microstructures spaced apart (p. 51). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising electrodepositing a porous nickel or nickel alloy coating with a plurality of individual microstructures having space between individual microstructures because Verleene discloses a method of electrodepositing Zn-Ni single phase gamma microstructure and Brooks discloses forming the same or similar coating having a plurality of individual microstructures spaced apart wherein the structure of the coating is controlled by the elemental composition and/or applied current density.  Alternatively, Feng discloses forming the same or similar coating having a plurality of individual microstructures spaced apart wherein the structure of the coating is controlled by the elemental composition and/or applied current density.  Regarding the claimed “wherein a pull-off strength… and wherein after depositing of the polymeric surface coating a surface roughness…”, while Verleene in view of Brooks or Feng does not specifically address the claim limitations of pull-off strength and comparative surface roughness, these are considered to be an intrinsic property resulting from following the method steps taught by the reference(s), which are the same as those instantly claimed, or which meet the instantly claimed method steps, absent any clear and convincing evidence and/or arguments to the contrary.  As a prima facie case of obviousness or alternatively a reasonable anticipation rejection has been set forth on the record, and because the USPTO does not possess the laboratory facilities to test and compare the prior art to the claimed invention, the burden shifts to applicant to demonstrate otherwise.  
Regarding claim 3, Verleene the coating comprising molybdenum disulfide [0161].  
Regarding claim 4, Feng discloses a carbon steel substrate (abstract). 
Regarding claim 6, Verleene discloses the coatings including sizes within the micron range [0022].  Verleene discloses particles sizes of 15 microns or less [0103] and a thickness of the microstructure layer including 4-20 microns [0021].  The particles of Verleene are optionally less than a length of the microstructures.    
Regarding claims 7-8, Verleene discloses applying the above described layers to a threaded portion which extends over an outer and inner peripheral surface of a tubular element (abstract).  Further, selection of a coating area would be an obvious engineering design choice based on the joints and/or connection areas.  
Regarding claim 9, the mere duplication of the nickel or nickel alloy coating has no patentable significance unless a new and unexpected result is produced (MPEP § 2144.04 VI B). 
Regarding claim 10, Verleene discloses coating using hot-melt [0137] (= heating the deposited polymeric surface coating).  The infusion of the lubricant layer of Verleene in view of Brooks or Feng would necessarily occur during and upon its deposition.  
Regarding claim 13, Verleene discloses a steel substrate [0071]. 
Regarding claim 15, Verleene discloses the lubricating layer comprising either silicone and/or fluorinated polymer [0103], [0137].
Regarding claim 17, the instant specification indicates that steel is non-anodizable [040]. Verleene discloses a steel substrate [0071].
Regarding claims 18 and 63-64, Verleene discloses the textured coating comprising zinc [0022].
Regarding claim 20, the mere duplication of the polymeric surface coating has no patentable significance unless a new and unexpected result is produced (MPEP § 2144.04 VI B).
	Regarding claim 65, Verleene discloses MoS2 [0039] (= ceramic material).
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verleene (FR 3035474) in view of Brooks et al. (“Hardness of electrodeposited microcrystalline and nanocrustalline γ-phase Zn-Ni alloys”, Scripta mater., 44, 2001, 853-858) or alternatively in view of Feng et al. (“Electrodeposition of nanocrystalline Zn-Ni coatings with single gamma phase from an alkaline bath”, Surface & Coatings Technology, 270, 2015, 47-56) and in further view of Grunlan et al. (“Synthesis of α, ω-Bis epoxy Oligo (1H, 1H, 2H, 2H-perfluoroalkyl siloxane)s and properties of their photo-acid cross-link films, Chem Mater, 2004, 16, 12, 2433-2441). 
Regarding claim 2, Verleene discloses the lubricant layer comprising fluorinated polymers [0039].  The combination does not disclose configuring the repellent material as a fluorinate oligomeric siloxane polymer. 
In the same or similar field of forming protective layers for steel, Grunlan discloses forming a coating comprising a fluorinated oligomeric siloxane polymer as a coating for protecting steel from corrosion (Introduction).  Grunlan discloses that polysiloxanes have been shown to be effective nontoxic foul-release materials (Introduction). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a polymeric surface coating comprising a fluorinated oligomeric siloxane polymer because Grunlan teaches the use of a fluorinated oligomeric siloxane polymer as a coating for protecting steel from corrosion (Introduction).  It would have been obvious to substitute the lubricant layer of Verleene with the polymeric coating of Grunlan for producing the same or similar predictable result of protecting a steel substrate with a polymer coating.  

Response to Arguments
Applicant's arguments filed 30 June 2022 have been fully considered.  The remarks on pages 7-9 are directed towards the previous grounds of rejection which have been withdrawn in view of Applicant’s amendment.  The remarks on pages 7-8 are directed towards the claimed nickel or nickel alloy coating layer.  The amended claim language states “comprises at least 70 % by volume of inorganic material”.  The instant specification indicates that inorganic materials include nickel and zinc [010].  Since the coating of Verleene includes zinc and nickel, the coating of Verleene discloses the claimed percentage.  Newly cited references Brooks et al. and Feng et al. are herein cited for disclosing the microstructure of an electrodeposited Zn-Ni which is the same method of forming the same microstructure of Verleene to produce the single phase gamma microstructure.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594. The examiner can normally be reached Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795